Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reasons for allowance for independent claim 1 is the overall combination of components how they are constructed and arranged with respect to one another. More specifically how the decelerating member, with the plurality of friction surfaces arranged on its outer peripheral surface are positioned such that they are in contact with the inner peripheral surface of the safety belt base, and in combination with the plurality of positioning members the pass through each of the plurality of positioning holes of the braking plate and the corresponding one of the plurality positioning holes on the decelerating member, and in combination with the other features and limitations claimed.
None of the previously cited or applied prior art teach the specific combination and arrangement of components as claimed by the applicant. Reconstruction or rearrangement of components to meet the claim limitations would require a significant amount of hindsight.
For at least these reasons claims 1-5 and 9-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289.  The examiner can normally be reached on M-W 8:00-4:00, R 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634